DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2021 has been entered.
Claim Objections
Claim 1 objected to because of the following informalities:  in the limitation “determining, by the computing system”, there is no prior recitation of computing system in the claim. Therefore, there is insufficient antecedent basis for this limitation in the claim. Furthermore, it is not clear if the “computer system” and the “computing system” are intended to be the same structure. {Note: For purposes of examination, “the computing system” will be interpreted as the “computer system”}).
  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a displaying object for displaying; a computer system configured to control - in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1,5-7,9-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. (Note: rejection applies to subsequent dependent claims).
Claim limitation “a computer system configured to control the displaying object and control rendering of the original image thereon” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The specification does not describe adequate structure to perform the claimed function. The specification states the claimed function of controlling the displaying object and correct images displayed thereon, using a computing system. However, there is no disclosure of any particular structure, explicitly or inherently to perform the claimed function of control of the displaying object and the rendering of original image. As would be recognized by one of ordinary skill in the art, the term “computer system” can be implemented any number of ways in hardware, software or a combination of the two. The specification  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1,5-7,9-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. (Note: rejection applies to subsequent dependent claims).
As noted above, the specification does not provide adequate structure to perform the claimed function of to control the displaying object and control rendering of the original image thereon. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 



 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,6-7,9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2011/0205633) in view of Kezele et al. (US 2016/0012643).
A method for producing a virtual image focused for both eyes of an observer, the virtual image located closer than 60 feet (ft) to the observer, the method executable by: 
a displaying object for displaying an original image ({This element is interpreted under 35 U.S.C. 112(f) as the display screen or display device; fig.1- image display device 1-para.0083, 0089-image (picture) is displayed on image display device 1; para.0161),
a computer system configured to control the displaying object and control rendering of the original image thereon ({Because adequate structure has not been identified in the specification for performing the claimed function, computer system is interpreted for the purpose of applying prior art as any known structure implemented in hardware, software, or combination of the two that controls the displaying object and images rendered thereon} fig.1- control unit 45- para.0091- The control unit 45 is realized by the processing unit such as computer. It is possible to employ commodity type computer such as a personal computer. In addition, it is also possible to employ the special computer for the target presentation device as the computer) and 
a curved mirror having a curved mirrored surface opposing the displaying object (fig.1-para.0083, 0087-concave mirror 2, half mirror 3), the curved mirror configured to produce the virtual image of the original image (para.0086-0089- The virtual image B of the image is presented to the observer P through the half mirror 3): the method comprising: 
-determining, by the computing system, a desired position of the virtual image (para.0088-The half mirror 3 is disposed such that the half mirror 3 crosses the optical axis Lx of the concave mirror 2, and such that surface of the half mirror 3 is inclined at 45 degrees to with respect to the optical axis Lx …. The virtual image B of the image is presented to the observer P through the half mirror 3; para.0089-…As a result, the virtual image B of the above image is presented to the observer P through the half mirror 3. In this manner, it is possible to prevent the image display device 1 from blocking the line of vision of the observer P {the position at which the virtual image is presented is read as desired position so as to prevent from blocking the line of vision}; para.0123), wherein the determining is: 
- based on a location of the observer with respect to the curved mirrored surface, the virtual object being located at an angle greater than 5 degrees (°) from the axis of symmetry of the curved mirrored surface (para.0087-the concave mirror 2 presents the virtual image B (referred to FIG. 17) which is defined as the target to the observer P through the half mirror 3; para.0088-The half mirror 3 is disposed such that the half mirror 3 crosses the optical axis Lx of the concave mirror 2, and such that surface of the half mirror 3 is inclined at 45 degrees to with respect to the optical axis Lx. The image which is displayed on the image display device 1 is reflected by the half mirror 3, whereby the image is reflected toward the concave mirror 2 along the optical axis Lx of the concave mirror 2. The virtual image B of the image is 
- based on at least one of a parallax depth cue and a stereoscopic depth cue for the observer at the location of the observer, the at least one of the parallax depth cue and the stereoscopic depth cue being determined by taking into account that a production of the virtual image focused for both eyes of the observer is dependent on an angle from an axis of symmetry 2File no.: P4068US01 of the curved mirrored surface for the angle from an axis of symmetry greater than 5° (para.0087-0089-The half mirror 3 is disposed such that the half mirror 3 crosses the optical axis Lx of the concave mirror 2, and such that surface of the half mirror 3 is inclined at 45 degrees to with respect to the optical axis Lx…The virtual image B of the image is presented to the observer P through the half mirror 3… The virtual image B of the image is presented to the observer P through the half mirror 3; para.0171-0172-the analysis unit 91 estimates the visual distance on the basis of the convergence near point. The target presentation device is configured to vary the optical distance between the image display device 1 and the concave mirror 2 on the basis of the visual distance estimated by the visual distance estimation device 9, whereby the target presentation device varies the visual distance of the virtual image B which is defined as the display in the vehicle; para.015-0160).
Suzuki et al. does not expressly disclose, but Kazele et al. discloses:
- determining, by the computing system, a location of the original image on the displaying object based on the desired position of the virtual image and modifying mapping of the original image based on the determined location of the original image on the displaying object ; and rendering of the original image on the displaying object at the location of the original image determined based on the desired position of the virtual image to produce the virtual image at the desired position and focused for both eyes of the observer (para.0088, 0110-0112- virtual object position calibration is performed (read desired position of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Suzuki et al. with teachings of Kazele et al. the motivation being to provide an AR system capable of rendering virtual camera displays combining real-world captured information with virtual object information in real time (para.0012-Kezele).

As to Claim 6, Suzuki et al. in view of Kezele et al. discloses wherein determining the desired position of the virtual image comprises determining a plurality of positions across the virtual image, thereby forming a shape of the virtual image (Suzuki-figs.7-9. 11, para.0136- shape of the virtual images B; Kezele-para.0110, 0138, 0185). 

As to Claim 7, Suzuki et al. in view of Kezele et al. disclose wherein determining the desired position of the virtual image comprises determining the at least one of the parallax and the stereoscopic depth cue for the location of the observer viewing the displaying object through the curved mirrored surface at an angle greater than 10° from an axis of symmetry of the curved mirrored surface (Suzuki-para.0087-0089-The half mirror 3 is disposed such that the half mirror 3 crosses the optical axis Lx of the concave mirror 2, and such that surface of the half mirror 3 is inclined at 45 degrees to with respect to the optical axis Lx…The virtual image B of the image is presented to the observer P through the half mirror 3; para.0092-0093; para.0123-0128; para.0171-0172-the analysis unit 91 estimates the visual distance on the basis of the convergence near point. The target presentation device is configured to vary the optical distance between the image display device 1 and the concave mirror 2 on the basis of the visual distance 

As to Claim 9, Suzuki et al. in view of Kezele et al. discloses wherein the displaying object is a display screen which is one of: a rear projection screen and a front projection screen (Suzuki-para.0089- The above mentioned image display device 1, the concave mirror 2 and the half mirror 3 are arranged such that the image which is displayed on the image display device 1 is reflected by a surface (which is faced to the concave mirror 2) of the half mirror 3. Consequently, the image which is displayed on the image display device 1 is projected to the concave mirror 2 {read as front projection screen}; para.0161).

As to Claim 10, Suzuki et al in view of Kezele et al. discloses wherein further comprising correcting images displayed on the displaying object based on the shape of the display screen, to modify rendering of the original image on the displaying object at the location of the original image to provide at least one of parallax and a stereoscopic depth cue for the virtual image for the observer at the location (Suzuki-para.0085-The control unit is configured to correct the distortion, the brightness, and the display size of the position of the virtual image.. Consequently, it is possible to reduce the consciousness of the observer with respect to the movement of the virtual image; paras.0086; 0091-0092; 0113, .0145, 0147, 0158-0161; Kezele- para.0123, 0137, 0161-0164, 0174-0179- aligning the virtual and the real 3D object my directly manipulating the individual calibration parameters, the real 3D object rendered at the aligned location).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the rejections under 112(a) and/or 112(b) as set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 6 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest wherein determining, by the computing system, the location of the original image to be displayed on the displaying object is further based on a shape of the displaying object, a shape of the curved mirrored surface and distance do, between the location of the original image and the curved mirrored surface, the distance do, being determined along a primary ray traced from the position of the original image on the displaying object to the observer via the curved mirrored surface, the distance do being determined as: do= diRcosθ/Rcosθ-2di’ wherein θ is an angle between the primary ray and a normal to the curved mirrored surface, di is the distance from the curved mirrored surface to the desired position of the virtual image, and R is a radius of a curvature of an osculating circle at the curved mirrored surface.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DISMERY MERCEDES/Primary Examiner, Art Unit 2627